STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0394
VERSUS

ROBERT ANTOINE SEPTEMBER 20, 2022
In Re: Robert Antoine, applying for supervisory writs, 19th

Judicial District Court, Parish of East Baton Rouge,
No. DC-21-00118.

 

BEFORE : HOLDRIDGE, PENZATO, AND LANIER, JJ.
WRIT GRANTED. The district court’s ruling quashing
relator’s subpoena deuces tecum is reversed. La. Const. art. I,

§ 16 (a criminal defendant has a constitutional right to present
a defense); La. Code Crim. P. arts. 731 and 732 (a trial court
has the authority to issue subpoenas and subpoenas duces tecum
during pre-trial discovery proceedings); La. Code Evid. arts.
401 and 607(D) (evidence of witness bias is relevant and
admissible.). The evidence sought satisfies the criteria set
forth in State v. Marcelin, 2010-2036 (La. 10/15/10), 46 So.3d
191, 193 (per curiam). However, the names of officers other
than the detectives involved in relator’s case and the names of
all victims should be redacted from the copies of the letters
provided to relator.

Holdridge, J., concurs.

Lanier, J., dissents in part and would only redact the
names of the victims from the copies of the letters provided to
relator.

COURT OF APPEAL, FIRST CIRCUIT

as.|)

DEPUTY CLERK OF COURT
FOR THE COURT